Citation Nr: 1309450	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  08-36 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral hip disorder (also claimed as a pelvis disorder).  

3.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the Veteran's claims file is with the RO in Wichita, Kansas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in April 2010.  A transcript of that hearing is of record.

In August 2010, the Board remanded the Veteran's claims for additional development and the case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the August 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  A bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  A bilateral hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  The Veteran does not have a currently diagnosed bilateral foot disorder during the pendency of the appeal, and bilateral foot symptomatology is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for entitlement to service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria for entitlement to service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on the claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA requires notice of what information and evidence not previously provided, if any, that is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  The AOJ sent a VCAA letter to the Veteran in October 2007 and, as it was unclear whether such letter was received, an additional VCAA letter was sent to the Veteran in October 2010, following the Board's August 2010 remand.  Such letters advised the Veteran of the evidence and information necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess, supra.  

Ideally, any required VCAA notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), so that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the issuance of the October 2010 notice, the Veteran's claims on appeal were readjudicated in a November 2011 SSOC, thereby curing any prior timing defect.  

Regarding the duty to assist, the AOJ has obtained the Veteran's service treatment records (STRs) and available VA treatment records.  While the Veteran testified that she had received earlier private and VA treatment from physicians and VA facilities in the Phoenix, Arizona, and Los Angeles, California, areas, she did not subsequently respond to requests for release forms to obtain her private treatment records and responses from the Loma Linda, California, and Phoenix, Arizona, VA facilities indicated that records for the Veteran were not found at either facility.  Consequently, the AOJ issued a memorandum constituting a Formal Finding on the Unavailability of VA treatment records from these VA facilities and advised the Veteran of the unavailability of records in a letter in May 2011.  To date, the Veteran has not responded.  Therefore, the Board finds that VA satisfied its duty to assist in this regard.

The Board also notes that Veteran is in receipt of disability benefits administered by the Social Security Administration (SSA).  After a review of the claims file, however, it appears that a complete copy of her SSA records has not been obtained.  Nonetheless, the findings contained in an August 2008 SSA decision letter reveal that her disability benefits were awarded based on psychiatric disabilities.  Thus, there is no basis for finding that the Veteran's SSA records would be relevant to the issues on appeal as there is no reason to believe that these records may give rise to pertinent information with respect to the Veteran's service connection claims for knee, hip, or foot disorders; neither has the Veteran contended as much.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Therefore, there is no duty for VA to obtain such SSA records as they are irrelevant to the claims on appeal.  

Additionally, efforts have been made to afford the Veteran VA examinations to determine the nature and etiology of her claimed disorders on appeal, however, she failed to report to scheduled VA examinations in November 2010.  As the record showed that the Veteran had a history of moving rather frequently, the Board believed it possible that notices regarding her VA examinations may not have been received.  Thus, the Board sought clarification from the Veteran's representative as to whether her current address could be verified or obtained.  However, in a February 2013 communication, the Veteran's representative indicated that several attempts had been made to contact the Veteran via telephone and via her mailing address of record, but that no response had been received to either form of communication.  The representative thus asked the Board to proceed with adjudication of her claims.  

Accordingly, absent any other evidence to the contrary, the Board finds VA has adequately met its duty to assist the Veteran with respect to providing her with notice of her scheduled November 2010 examinations.  Thus, VA is not required to afford the Veteran another VA examination pursuant to 38 C.F.R. § 3.159(c)(4).  On the contrary, the Board has no legal recourse but to decide the Veteran's claims on basis of the existing record.  38 C.F.R. § 3.655.

The Board further finds that the AOJ has substantially complied with the Board's remand directives as outlined in the August 2010 remand of her claims.  See D'Aries, supra.  In that remand, the Board directed that the Veteran be provided with required VCAA notice, the AOJ obtain treatment records associated with an in-service motor vehicle accident and records associated with her identified post-service private treatment in the Phoenix and Los Angeles areas, and VA treatment from the VA facilities in Phoenix, Arizona, and Loma Linda, California, and afford the Veteran VA examinations to determine the nature and etiology of her claimed disorders on appeal.   

As noted, essential VCAA notice was provided in an October 2010 letter and, although this letter specifically asked the Veteran to complete and return required authorization forms to obtain private treatment records on her behalf, she did not respond.  Additionally, as noted, additional VA treatment records were unable to be obtained from the Phoenix and Loma Linda VA facilities, and the Veteran failed to report to scheduled VA examinations.  Additional VA treatment records were obtained, however, pertaining to treatment rendered at VA facilities in Wichita and Leavenworth, Kansas, as of June 2008.  Therefore, the Board finds that the AOJ has substantially complied with the August 2010 remand directives such that no further action is necessary in this regard.  Id.

The Veteran testified at a hearing in support of her claims before the undersigned in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that VA employees, including Board personnel, have two duties in conducting hearings.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the issues were identified.  The VLJ and the Veteran's representative asked specific questions directed at identifying outstanding evidence that could substantiate her claims.  She was requested to provide details about the in-service accident and any post-service treatment in an effort to substantiate her service connection claims.  Information provided at the hearing lead to the Board's remand to obtain treatment records and afford her VA examinations.  As such, the Bryant duties were met.

Accordingly, the Board finds that the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating her current claims on appeal.

II.  Service Connection

The Veteran seeks entitlement to service connection for bilateral knee, hip, and foot disorders.  She attributes each of these disorders to a motor vehicle accident that took place in March 1977, during her period of active service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, , 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson, 2 Vet. App. at 618. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the Veteran's STRs shows a clinical consultation report dated in July 1976 that revealed a complaint of pain on the Veteran's left side from her neck to her knee.  She was assessed with having musculoskeletal pain.  In February 1977, the Veteran was admitted to a hospital for pelvic pain.  She additionally reported suffering from numbness in her feet at that time.  Medical examination revealed normal results and she was eventually assessed with having a hysterical personality.
The STRs also show that the Veteran was involved in a motor vehicle accident on March 27, 1977.  Contemporaneous medical records indicated that she was diagnosed with back and neck injuries.  These records do not, however, document any knee, hip, or foot pain associated with the accident.   

Post-service VA treatment records reveal that the Veteran complained of having bilateral knee pain in October 2004, and that she was seen for physical therapy sessions.  She attended physical therapy sessions from October 2004 to December 2004 with diagnosed right knee pain.  The October 2004 clinical report noted her involvement in a rollover accident in 1977 and her complaints of suffering from multiple orthopedic type pains, including right knee pain, since that time.  

During an August 2007 VA orthopedics consultation, the Veteran's primary complaint was bilateral knee pain with specific painful popping to the right knee.  She also complained of lateral hip pain, which appeared to be worse on the right side, and a history of her hips locking beginning three months prior to the consultation.  On examination, she had very significant medial and lateral joint line tenderness with a positive lateral McMurray test of the right knee.  Hip X-rays showed mild diffuse joint space narrowing of both hips, and knee MRIs showed degenerative changes, with the right knee showing degenerative posterior horn meniscus tears on the medial and lateral sides.  An April 2008 primary care note indicated that the Veteran had previously been scheduled to have surgery on both knees but that she was unable to undergo her surgeries because her husband had become ill.  At that time, she reported having more pain in her hips and that she could not lie on her sides, and was thus not sleeping.  She was noted to have previously been given cortisone shots in her hips/low back to treat the pain.  

Later VA treatment records again showed complaints of knee pain during a primary care consultation in November 2009.  At that time, she was referred to orthopedics for her knee pain.  

The Veteran reported for a December 2009 orthopedic consultation with a chief complaint of bilateral knee pain.  She reported that her right knee pain was worse than left and indicated that she had been in a motor vehicle accident during service and that that was the only injury she could remember having.  November 2009 X-rays showed some medical joint space narrowing on both knees.  Patellofemoral narrowing on sunrise views was also noted.  Hip X-rays from November 2009 failed to show any significant abnormality.  During her consultation she was given corticosteroid injections in her knees to treat the pain.  Also in December 2009, the Veteran sought emergency treatment for knee pain after falling while rising to a standing position.  The diagnosis was a contusion/strain of the right knee.  

The Veteran was seen for a September 2010 VA primary care consultation with a chief complaint of hip pain.  The assessment at that time was to rule out aseptic necrosis.  In September 2010, the Veteran was provided bilateral knee orthoses.  In October 2010, she again reported having bilateral hip pain, and was consequently provided with a cane.  As recently as June 2011, the Veteran was still noted in VA records to have problems with hip pain and knee pain.

Although the Veteran's VA treatment records do not reflect specific treatment or diagnoses for her feet, she testified during her April 2010 Board hearing that she experienced numbness in her feet and that she sometimes felt as if her feet were not there.  

The Veteran further testified during her hearing that she had received private treatment from a physician in the Phoenix, Arizona, area for her claimed disabilities on appeal within a month after her separation from service.  She indicated that she later moved to California and subsequently received continuing treatment from a physician in the Glendale/Burbank area.  She additionally reported receiving VA treatment from VA facilities in Phoenix, Arizona, and Loma Linda, California.  Afterward, she reported moving to the Topeka area, where she was seen for treatment at the Leavenworth VAMC.  She then moved back to the Phoenix area and then back to Kansas, again receiving VA treatment in both states.  She reported that some of her medical providers have associated her claimed disabilities with her in-service motor vehicle accident, specifically referencing trauma from the accident.  

In an effort to clearly diagnose the Veteran's claimed disabilities and to obtain a medical opinion with respect to the nature and etiology of these claimed disabilities, the Board remanded the Veteran's claims on appeal in order to schedule her for an appropriate VA examination.  The Board additionally sought to obtain copies of treatment records associated with her reported earlier VA treatment.  

In response to requests for VA medical records, the Phoenix VAMC provided a response in October 2010 indicating that they had no records on file for the Veteran.  Similarly a negative response for records was received from the Loma Linda VAMC.  Consequently, the AOJ issued a memorandum constituting a Formal Finding on the Unavailability of VA treatment records from these VA facilities.  

Moreover, as previously noted, multiple efforts to contact the Veteran to ascertain her current mailing address have proven to be unfruitful.  As such, the Veteran's representative has asked the Board to proceed with adjudication of her claims.  Indeed, VA's governing regulations expressly provide that where, as here, a Veteran fails to appear for an examination without providing good cause, the Board must decide the case based upon the existing record.  38 C.F.R. § 3.655.  

Following careful consideration of the above evidence, the Board concludes that service connection is not warranted for the Veteran's claimed bilateral knee, hip, or foot disorders on appeal.  In this regard, the Board observes that there is no clear evidence of record etiologically linking the Veteran's claimed disorders, or symptoms of such disorders, to her in-service motor vehicle accident, or to any other in-service disease, event, or injury.  Notably, her STRs also fail to note any reported knee, hip, or foot pain associated with her in-service accident.  Rather, the evidence only showed that she suffered from symptoms of back and neck pain following the accident.  

Similarly, while the Veteran reported that she received treatment for her claimed disorders soon after her separation from service, there is no evidence of such treatment associated with the claims file and the Veteran failed to provide VA authorization to request medical records on her behalf.  The earliest evidence of record of treatment for her bilateral knee pain is found in VA treatment records dated in October 2004, and the earliest evidence of complaints of hip pain is found in VA treatment records dated beginning in August 2007.  This contemporary medical evidence, dated nearly 30 years after the Veteran's separation from service, does not support her contention that she incurred these disorders during service.  

In light of such evidence, the Board finds that presumptive service connection for the Veteran's bilateral knee disorder is not warranted as the record fails to show that she manifested arthritis to a degree of 10 percent within the one year following her active duty service discharge in September 1977, or that she has experienced continuity of knee symptomatology that has been identified as arthritis.  As such, presumptive service connection is not warranted for a bilateral knee disorder.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; see also Walker, supra.   

While the Veteran may be sincere in her belief that her claimed disorders were incurred as a result of her in-service motor vehicle accident, she is not competent to provide an opinion regarding the etiology of these disorders merely through her own assertions.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Specifically, the question of causation of an orthopedic disorder, to include those affecting the knees, hips, and feet, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Just as important, while VA treatment records note ongoing complaints of knee pain and hip pain, beginning in October 2004 and August 2007, respectively, there is no evidence of complaints of or treatment for any foot disorder or evidence whatsoever of a diagnosed foot disability in the claims file.  While the Veteran may be competent to report having symptoms of foot problems, including numbness, she is not qualified to diagnose her foot disability as such requires medical expertise.  Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  In this regard, the diagnosis of a bilateral foot disorder, to include a neurologic disease process, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Davidson, supra; Jandreau, supra; Woehlaert, supra.

Based on the evidence of record, the Board finds that the Veteran does not have a currently diagnosed bilateral foot disorder during the pendency of the appeal.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). Thus, in the absence of have a currently diagnosed bilateral foot disorder during the pendency of the appeal, service connection may not be granted for her claimed bilateral foot disorder.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

Moreover, the evidence does not support a finding that service connection is warranted for the Veteran's claimed bilateral knee disorder, bilateral hip disorder, or bilateral foot disorder.  With respect to her claimed foot disorder, the evidence of record fails to show a diagnosed foot disability.  Moreover, while the evidence shows that the Veteran has a currently diagnosed bilateral knee disability, has received treatment for her bilateral hip pain, which has been noted to include findings of mild diffuse joint space narrowing of the bilateral hips, and testified to bilateral foot symptomatology, there is no competent evidence of record to etiologically link any of her claimed disorders, or symptoms thereof, to her active service, to include her in-service motor vehicle accident.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral knee, hip, and foot disorders.  As such, that doctrine is not applicable in the instant appeal, and her claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a bilateral foot disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


